United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3284
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Donald L. Snyder,                       * Eastern District of Arkansas.
                                        *
            Appellant.                  * [UNPUBLISHED]
                                   ___________

                             Submitted: October 23, 2007
                                 Filed: October 26, 2007
                                 ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Donald Snyder appeals the sentence imposed by the district court1 after he
pleaded guilty to distributing child pornography in violation of 18 U.S.C.
§ 2252(a)(1). At sentencing, the court discussed the 18 U.S.C. § 3553(a) factors,
particularly emphasizing the need for general deterrence, and sentenced Snyder to 78
months in prison (the bottom of the applicable advisory Guidelines range), followed
by 3 years of supervised release. Snyder’s counsel has moved to withdraw and, in a



      1
       The Honorable George Howard, Jr., late a United States District Judge for the
Eastern District of Arkansas.
brief filed under Anders v. California, 386 U.S. 738 (1967), questions the
reasonableness of Snyder’s sentence.

       We view a sentence within the correctly calculated Guidelines range as
presumptively reasonable. See Rita v. United States, 127 S. Ct. 2456, 2462 (2007)
(approving presumption of reasonableness for sentences within advisory Guidelines
range). We see no basis in the record for concluding that Snyder’s sentence is
unreasonable. See United States v. Haack, 403 F.3d 997, 1003-04 (8th Cir. 2005)
(abuse of discretion occurs if district court failed to consider relevant factor that
should have received significant weight, gave significant weight to improper or
irrelevant factor, or weighed appropriate factors in clearly erroneous way).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no non-frivolous issues for appeal. Accordingly, we affirm,
and we grant counsel leave to withdraw.
                      ______________________________




                                         -2-